FILED
                             NOT FOR PUBLICATION                              NOV 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTIAGO SOTO,                                    No. 10-16110

               Plaintiff - Appellant,             D.C. No. 3:09-cv-04575-MMC

  v.
                                                  MEMORANDUM *
KEITH A. SUGAR,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Santiago Soto, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that his former

court-appointed attorney violated his right to access the courts. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a denial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th

Cir. 1990), and a dismissal for failure to comply with a court order, Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We vacate and remand.

      The district court denied Soto’s application to proceed in forma pauperis

because Soto failed to submit the required six-month prisoner trust fund account

statement as part of his application. It then dismissed the action without prejudice

because Soto failed to comply with its order to pay the filing fee or submit a

completed Prisoner’s In Forma Pauperis Application. However, a review of the

record shows that Soto filed a certified six-month prisoner trust fund account

statement on September 28, 2009 and the remainder of his application on October

8, 2009. Accordingly, we vacate the judgment and remand to the district court for

further proceedings.

      Soto shall bear his own costs on appeal.

      VACATED and REMANDED.




                                          2                                      10-16110